Section 906 Certifications I, Charles E. Porter, a Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2006, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: April 27, 2006 /s/ Charles E. Porter Charles E. Porter Principal
